DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s filing on 08/02/2019.
Specification
3. 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5. 	Claims 1-5, 8-14, 16-17 are rejected under 35 U.S.C 103 as being unpatentable over Kajita (US Pub 2009/0243564), in view of Wheatley, Jr. (US Pat 4088941, referred as Wheatley from here forth).
Regarding claim 1, Kajita teaches (Fig. 1-2, Para 37-57) a system for … battery supply regulation, comprising: a standby supply regulator (10) configured to receive an input voltage (Vsup) from a power supply and provide an output voltage (thru Vp and Vm) to an … circuit (1-4), wherein a first portion (30) of the standby supply regulator (10) is external to the … circuit (1-4) and a second portion (20) of the standby supply regulator (10) is … to the … circuit (1-4).
However, Kajita fails to teach the use of an integrated circuit, and the (one of the) portion of the standby supply regulator being internal to the integrated circuit, respectively.
However, Wheatley (Fig. 1, col. 2 L59-Col. 3 L6) teaches the use of an integrated circuit (Fig. 1, col. 1 L4-7, and L26-46), and the (one of the- In FIG. 1, a current source 10 is externally (which may, for example, comprise a battery and a dropping resistor in series connection) connected between terminals 11 and 12 of linear voltage being internal to the integrated circuit, respectively.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Kajita’s system to include the use of an integrated circuit, where portion of the standby power supply regulator being internal and/or external to the integrated circuit, as disclosed by Wheatley, as doing so would have improved in providing more precise controlled operation during brown-out, thus ensuring the safety of overall circuit and its operation, as taught by Wheatley (abstract).
Regarding claim 2, Kajita teaches the second portion (Fig. 2, shows detail of supply voltage generator 20: 21, 22, A1, Q1) of the standby supply regulator (10) comprises a shunt voltage regulator (Q1, A1, 21-22).
Regarding claim 3, Kajita teaches the second portion (Fig. 2, shows detail of supply voltage generator 20: 21, 22, A1, Q1) of the standby supply regulator (10) is configured to adjust current flow (20 is also influenced by electric current detector 30 which is shown in Fig. 2, as ‘R3-R5, A2’; and output current that is passed thru Vp and Vm can be 4-20mA, using Q1 on/off operation, after being adjusted vial 20 and 30’s elements) through the first portion (30) of the standby supply regulator (10).
Regarding claim 4, Kajita teaches the second portion (Fig. 2, shows detail of supply voltage generator 20: 21, 22, A1, Q1) of the standby supply regulator (10) is configured to increase current flow (output current thru Vp and Vm can be 4-20mA, using Q1 on/off operation, after being adjusted vial 20 and 30’s elements) through the first portion (electric current detector 30 which is shown in Fig. 2, as ‘R3-R5, A2’) of the standby supply regulator (10) to reduce the output voltage (Vsup that is passed thru Vp and Vm) to the circuit (1-4).
However, Kajita fails to teach the use of an integrated circuit. 	
However, Wheatley (Fig. 1, col. 2 L59-Col. 3 L6) teaches the use of an integrated circuit (Fig. 1, col. 1 L4-7, and L26-46, a current source 10 is externally (which may, for example, comprise a battery and a dropping resistor in series connection) connected between terminals 11 and 12 of linear voltage regulator 100, between which the desired reference potential is to be maintained, whereas rest of the power supply portion is shown inside regulator 100, being internal to IC Chip).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Kajita’s system to include the use of an integrated circuit, where 
Regarding claim 5, Kajita teaches of 3, wherein the second portion (Fig. 2, shows detail of supply voltage generator 20: 21, 22, A1, Q1) of the standby supply regulator (10) is configured to decrease current flow (output current that is passed thru Vp and Vm can be 4-20mA, using Q1 on/off operation, after being adjusted vial 20 and 30’s elements) through the first portion (electric current detector 30 which is shown in Fig. 2, as ‘R3-R5, A2’) of the standby supply regulator (10) to increase the output voltage (Vsup that is passed thru Vp and Vm) to the … circuit (1-4).
However, Kajita fails to teach the use of an integrated circuit. 	
However, Wheatley (Fig. 1, col. 2 L59-Col. 3 L6) teaches the use of an integrated circuit (Fig. 1, col. 1 L4-7, and L26-46, a current source 10 is externally (which may, for example, comprise a battery and a dropping resistor in series connection) connected between terminals 11 and 12 of linear voltage regulator 100, between which the desired reference potential is to be maintained, whereas rest of the power supply portion is shown inside regulator 100, being internal to IC Chip).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Kajita’s system to include the use of an integrated circuit, where portion of the standby power supply regulator being internal and/or external to the integrated circuit, as disclosed by Wheatley, as doing so would have improved in providing more precise controlled operation during brown-out, thus ensuring the safety of overall circuit and its operation, as taught by Wheatley (abstract).
Regarding claims 8, Kajita teaches the first portion (electric current detector 30 which is shown in Fig. 2, as ‘R3-R5, A2’) of the standby supply regulator (10) comprises a resistor (R3-R5).
Regarding claim 9, Kajita teaches the resistor (resistors in the electric current detector 30 which is shown in Fig. 2, as ‘R3-R5, A2’) is configured to dissipate an amount of power proportional to a difference between the input voltage (Vsup from 40) and the output voltage (Vsup that is passed circuit 1-4).
Regarding claim 10, Kajita teaches the second portion (Fig. 2, shows detail of supply voltage generator 20: 21, 22, A1, Q1) of the standby supply regulator (10) comprises a voltage reference circuit (22) and a voltage divider (21), and a differential amplifier (A1).
claim 11, Kajita teaches the second portion (Fig. 2, shows detail of supply voltage generator 20: 21, 22, A1, Q1) of the standby supply regulator (10) further comprises a current bypass shunt (switch Q1) controlled by the differential amplifier (A1).
Regarding claim 12, Kajita teaches a low pass filter (Fig. 4, C1) connected to the first portion (electric current detector 30 which is shown in Fig. 2, as ‘R3-R5, A2’) of the standby supply regulator (10).
Regarding claim 13, Kajita teaches the low pass filter comprises a shunt capacitor (Fig. 4, C1).
Regarding claim 14, Kajita teaches a transient voltage suppressor (Fig. 4, C1) connected to each of the first portion (electric current detector 30 which is shown in Fig. 2, as ‘R3-R5, A2’) of the standby supply regulator (10) and the second portion (Fig. 2, shows detail of supply voltage generator 20: 21, 22, A1, Q1) of the standby supply regulator (10).
Regarding claim 16, Kajita teaches the input voltage (Vsup from 40) is at least an order of magnitude greater than the output voltage (Vsup that is supplied to circuit 1-4, after being adjusted by 20 and 30).
Regarding claim 17, Kajita teaches the second portion (Fig. 2, shows detail of supply voltage generator 20: 21, 22, A1, Q1) of the standby supply regulator (10) and the … circuit (1-4) have an operational voltage limit (using CPU 60, para 66-67) less than the input voltage (Vsup from 40).
6. 	Claim 15 is rejected under 35 U.S.C 103 as being unpatentable over Kajita (US Pub 2009/0243564), in view of Wheatley (US Pat 4088941) and Pelicia et al. (US Pub 2019/0384339, referred as Pelicia from here forth).
Regarding claim 15, of 1, Kajita fails to teach the integrated circuit comprises a wake-up circuit.
However, Wheatley (Fig. 1, col. 2 L59-Col. 3 L6) teaches the use of an integrated circuit (Fig. 1, col. 1 L4-7, and L26-46, a current source 10 is externally (which may, for example, comprise a battery and a dropping resistor in series connection) connected between terminals 11 and 12 of linear voltage regulator 100, between which the desired reference potential is to be maintained, whereas rest of the power supply portion is shown inside regulator 100, being internal to IC Chip).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Kajita’s system to include the use of an integrated circuit, where portion of the standby power supply regulator being internal and/or external to the integrated circuit, as disclosed by Wheatley, as doing so would have improved in providing more precise controlled operation during brown-out, thus ensuring the safety of overall circuit and its operation, as taught by Wheatley (abstract).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Kajita and Wheatley’s system to include the use of an integrated circuit have a wake-up technique, as disclosed by Pelicia, as doing so would have provided an improved power consumption of the battery life, as taught by Pelicia (Para 2 and abstract). 

Allowable Subject Matter
7. 	Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, a search of prior art(s) are fails to teach “a first portion of the current flow through the first portion of the standby supply regulator is provided to the integrated circuit, and wherein a second portion of the current flow through the standby supply regulator (206) is provided to the second portion of the standby supply regulator”.
Claim 7 is depending from claim 6. 

8. 	Claims 18-20 are allowed. 

Regarding claim 18, a search of prior art(s) fails to teach “ a method for integrated battery supply regulation, comprising: receiving, by a standby supply regulator comprising a first portion external to an integrated circuit and a second portion internal to an integrated circuit, …; and adjusting, by the second portion of the standby supply regulator, a second portion of the current flow; wherein the first portion of the standby supply regulator dissipates an amount of power proportional to the current flow multiplied by a difference between the first voltage and the second voltage.
Claims 19-20 are depending from claim 18.
Conclusion
M-TH 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        02/25/2021


/Nguyen Tran/Primary Examiner, Art Unit 2838